Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 1 of 52 PageID #: 21181



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

AMERICAN CRUISE LINES, INC.,           )
                                       )
Plaintiff,                             )

v.                                      ~   C.A. No. 13-324 (RGA)
                                        )
HMS AMERICAN QUEEN STEAMBOAT            )
COMPANY LLC, and AMERICAN QUEEN         )
STEAMBOAT OPERATING COMPANY,            )
LLC,                                    )
                                        )
Defendants.                             )


                               ****************

                    FINAL JURY INSTRUCTIONS
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 2 of 52 PageID #: 21182



                                                         INDEX

  1.   GENERAL JURY INSTRUCTIONS .................................................................................... 5

       INSTRUCTION 1.1: JURORS' DUTIES ............................................................................. 6

       INSTRUCTION 1.2: BURDENS OF PROOF ..................................................................... 7

       INSTRUCTION 1.3: EVIDENCE DEFINED ...................................................................... 8

       INSTRUCTION 1.4: CONSIDER.ATION OF EVIDENCE ................................................. 9

       INSTRUCTION 1.5: CREDIBILITY OF WITNESSES .................................................... 10

       INSTRUCTION 1.6: NUMBER OF WITNESSES ............................................................ 11

       INSTRUCTION 1.7: EXPERT WITNESSES .................................................................... 12

       INSTRUCTION 1.8: DEMONSTRATIVE EXHIBITS ..................................................... 13

       INSTRUCTION 1.9: USE OF NOTES ............................................................................... 14

       INSTRUCTION 1.10: STIPULATION OF FACT ............................................................. 15

       INSTRUCTION 1.11: USE OF DEPOSITIONS ................................................................ 16

  2.   OVERVIEW OF TRADEMARK. LAW ............................................................................. 17

       INSTRUCTION 2.1: DEFINITION OF "TRADEMARK" ............................................... 17

       INSTRUCTION 2.2: OBTAINING A TRADEMARK...................................................... 18

       INSTRUCTION 2.3: SECONDARY MEANING .............................................................. 19

       INSTRUCTION 2.4: TRADEMARK REGISTRATIONS ................................................ 20

       INSTRUCTION 2.5: PRESUMPTIONS ENJOYED BY REGISTRANT OF A

               TRADEMARK ......................................................................................................... 21

       INSTRUCTION 2.6: ASSIGNMENT OF TRADEMARKS .............................................. 22


                                                                2
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 3 of 52 PageID #: 21183



3.    "FAMILY OF MARKS" ..................................................................................................... 23

      INSTRUCTION 3 .1: DEFINED ......................................................................................... 23

      INSTRUCTION 3.2: OWNERSHIP AND VALIDITY ..................................................... 24

 4.   TRADEMARK INFRINGEMENT ..................................................................................... 25

      INSTRUCTION 4.1: ELEMENTS OF TRADEMARK INFRINGEMENT ...................... 26

      INSTRUCTION 4.2: LIKELIHOOD OF CONFUSION FACTORS ................................. 27

 5.   ACL'S CLAIMS ................................................................................................................. 30

      INSTRUCTION 5.1: BRAND INFRINGEMENT CLAIM ............................................... 31

      INSTRUCTION 5.2: FAMILY INFRINGEMENT CLAIM .............................................. 32

 6.   HMS'S TRADEMARK INFRINGEMENT COUNTERCLAIM ....................................... 33

 7.   ACL'S AFFIRMATIVE DEFENSES ................................................................................. 34

      INSTRUCTION 7.1.1: TRADEMARK ABANDONMENT- GENERAL ....................... 35

       INSTRUCTION 7.1.2: TRADEMARK ABANDONMENT - PRESUMPTIONS AND

               BURDEN OF PROOF .............................................................................................. 36

       INSTRUCTION 7.1.3: TRADEMARK ABANDONMENT- ELEMENTS ..................... 37

      . INSTRUCTION 7. 1.4: ABANDONMENT - ELEMENTS - NON-USE ......................... 38

       INSTRUCTION 7.1.5: ABANDONMENT - ELEMENTS - INTENT NOT TO RESUME

               USE ........................................................................................................................... 39

       INSTRUCTION 7 .1.6: ABANDONMENT - RESIDUAL GOODWILL ......................... 40

       INSTRUCTION 7 .2: INVALID ASSIGNMENT OF TRADEMARK .............................. 41

 8.    UNREGISTERED OR COMMON LAW MARK .............................................................. 42



                                                                     3
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 4 of 52 PageID #: 21184



      INSTRUCTION 8.1: RJGHTS IN UNREGISTERED TRADEMARKS-OWNERSHIP 43

      INSTRUCTION 8.2: RJGHTS IN UNREGISTERED TRADEMARKS - VALIDITY .... 44

 9.   WILLFUL TRADEMARK INFRINGEMENT .................................................................. 45

 10. DISGORGEMENT OF PROFITS ...................................................................................... 46

      INSTRUCTION 10.1: WHEN TO CONSIDER DISGORGEMENT OF PROFITS ......... 46

      INSTRUCTION 10.2: DISGORGEMENT OF PROFITS ................................................. 47

 11. FINAL INSTRUCTIONS AND REMINDERS .................................................................. 48

      INSTRUCTION 11.1: DELIBERATIONS AND VERDICT-INTRODUCTION ............. 48

      INSTRUCTION 11.2: UNANIMOUS VERDICT ............................................................. 49

      INSTRUCTION 11.3: DUTY TO DELIBERATE ............................................................. 50

      INSTRUCTION 11.4: SOCIAL MEDIA ............................................................................ 51

      INSTRUCTION 11.5: COURT HAS NO OPINION ......................................................... 52




                                                          4
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 5 of 52 PageID #: 21185




                     1. GENERAL JURY INSTRUCTIONS
       Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case.

       I will start by explaining your duties and the general rules that apply in every civil case.

Then I will explain some rules that you must use in evaluating testimony and evidence. Then I

will explain the positions of the parties and the law you will apply in this case. Finally, I will

explain the rules that you must follow during your deliberations in the jury room, and the possible

verdicts that you may return.

       Please listen very carefully to everything I say. In following my instructions, you must

follow all of them and not single out some and ignore others. They are all important.

       You will have a written copy of these instructions with you in the jury room for your

reference during your deliberations. You will also have a verdict form, which will list the questions

that you must answer to decide this case.




                                                  5
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 6 of 52 PageID #: 21186



                        INSTRUCTION 1.1: JURORS' DUTIES

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide, under

the appropriate burden of proof, which party should prevail on any given issue. It is my job to

instruct you about the law, and you are bound by the oath that you took at the beginning of the trial

to follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions. All the

instructions are important, and you should consider them together as a whole.

       Perform these duties fairly. Do not let any bias, sympathy, or prejudice that you may feel

toward one side or the other influence your decision in any way.




                                                  6
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 7 of 52 PageID #: 21187




                     INSTRUCTION 1.2: BURDENS OF PROOF

       When I say a particular party must prove something by "a preponderance of the evidence,"

this is what I mean: When you have considere~ all the evidence in the case, you must be persuaded

that what a party is claiming is more likely so than not so. To say it differently: if you were to put

the evidence favorable to one side of the argument and the evidence favorable to the other side of

the argument on opposite sides of the scales, the party with the burden of proof would have to

make the scales tip somewhat on its side.

       When I say a particular party must prove something by "clear and convincing evidence",

this is what I mean: When you have considered all the evidence in the case, you must have in your

mind a firm belief or conviction that the allegations sought to be proved by the evidence are true.

Clear and convincing evidence involves a higher degree of persuasion than is necessary to meet

the preponderance of the evidence standard. But it does not require proof beyond a reasonable

doubt, the standard applied in criminal cases.




                                                   7
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 8 of 52 PageID #: 21188




                     INSTRUCTION 1.3: EVIDENCE DEFINED

       You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

court influence your decision in any way.

       The evidence in this case includes only what the witnesses said while they were testifying

under oath, deposition testimony that was presented to you, the exhibits that I allowed into

evidence, the stipulations that the lawyers agreed to, and any other evidence that I have judicially

noticed.

       Nothing else is evidence. The lawyers' statements and arguments are not evidence. The

arguments of the lawyers are offered solely as an aid to help you in your determination of the facts.

Their questions and objections are not evidence. My legal rulings ·are not evidence. My comments

and questions are not evidence.

       During the trial I may have not let you hear the answers to some of the questions that the

lawyers asked. I also may have ordered you to disregard things that you saw or heard, or I struck

things from the record. You must completely ignore all these things. Do not even think about

them. Do not speculate about what a witness might have said or what an exhibit might have shown.

These things are not evidence, and you are bound by your oath not to let them influence your

decision in any way. Sometimes testimony and exhibits are received only for a limited purpose.

When I give instructions regarding that limited purpose, you must follow it.

       Make your decision based only on the evidence, as I have defined it here, and nothing else.




                                                  8
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 9 of 52 PageID #: 21189




            INSTRUCTION 1.4: CONSIDERATION OF EVIDENCE

       You should use your common sense in weighing the evidence. Consider the evidence in

light of your everyday experience with people and events, and give it whatever weight you believe

it deserves. If your experience tells you that certain evidence reasonably leads to a conclusion,

you are free to reach that conclusion.




                                                9
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 10 of 52 PageID #: 21190



              INSTRUCTION 1.5: CREDIBILITY OF WITNESSES

       You are the sole judges of each witness's credibility. You should consider each witness's

means of knowledge; strength of memory; opportunity to observe; how reasonable or unreasonable

the testimony is; whether it is consistent or inconsistent; whether it has been contradicted; the

witness's biases, prejudices, or interests; the witness's manner or demeanor on the witness stand;

and all circumstances that, according to the evidence, could affect the credibility of the testimony.

       If you find the testimony to be contradictory, you must try to reconcile it, if reasonably

possible, to make one harmonious story of it all. But if you cannot do this, then it is your duty

and privilege to believe the portions of testimony that, in your judgment, are most believable and

disregard any testimony that, in your judgment, is not believable.

       In determining the weight to give to the testimony of a witness, you should ask yourself

whether there was evidence tending to prove that the witness testified falsely about some important

fact, or, whether there was evidence that at some other time the witness said or did something, or

failed to say or do something that was different from the testimony he or she gave at the trial. You

have the right to distrust such witness's testimony in other particulars and you may reject all or

some of the testimony of that witness or give it such credibility as you may think it deserves.

        You should remember that a simple mistake by a witness does not necessarily mean that

the witness was not telling the truth. People may tend to forget some things or remember other

things inaccurately. If a witness has made a misstatement you must consider whether it was simply

an innocent lapse of memory or an intentional falsehood, and that may depend upon whether it

concerns an important fact or an unimportant detail. This instruction applies to all witnesses,

including expert witnesses.




                                                 10
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 11 of 52 PageID #: 21191




                 INSTRUCTION 1.6: NUMBER OF WITNESSES

       One more point about the witnesses. Sometimes jurors wonder if the number of witnesses

who testified makes any difference.

       Do not make any decisions based only on the number of witnesses who testified. What is

more important is how believable the witnesses were, and how much weight you think their

testimony deserves. Concentrate on that, not the numbers.




                                               11
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 12 of 52 PageID #: 21192



                     INSTRUCTION 1.7: EXPERT WITNESSES

       When knowledge of technical subject matter may be helpful to the jury, a person who has

special training or experience in that technical field - called an expert witness - is permitted to

state his or her opinion on those technical matters. However, you are not required to accept that

opinion. As with any other witness, it is up to you to decide whether to rely upon it.

       In weighing expert testimony, you may consider the expert's qualifications, the reasons for

the expert's opinions, and the reliability of the information supporting the expert's opinions, as

well as the factors I have previously mentioned for weighing testimony of any other witness.

Expert testimony should receive whatever weight and credit you think appropriate, given all the

other evidence in the case. You are free to accept or reject the testimony of experts, just as with

any other witness.




                                                12
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 13 of 52 PageID #: 21193




               INSTRUCTION 1.8: DEMONSTRATIVE EXHIBITS

       During the trial, you have seen many exhibits. Many of these exhibits were admitted as

evidence. You will have these admitted exhibits in the jury room for your deliberations. The other

exhibits (including charts and animations presented by attorneys and witnesses) were offered to

help illustrate the testimony of the various witnesses. These illustrations, called "demonstrative

exhibits," have not been admitted as evidence, are not evidence, and should not be considered as

evidence. Rather, it is the underlying testimony of the witness that you heard when you saw the

demonstrative exhibits that is the evidence in this case.




                                                  13
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 14 of 52 PageID #: 21194



                         INSTRUCTION 1.9: USE OF NOTES

        You may use notes taken during trial to assist your memory. However, you should use

caution in consulting your notes. There is always a tendency to attach undue importance to matters

that you have written down. Some testimony that is considered unimportant at the time presented,

and thus not written down, takes on greater importance later in the trial in light of all the evidence

presented. Therefore, you are instructed that your notes are only a tool to aid your own individual

memory, and you should not compare notes with other jurors in determining the content of any

testimony or in evaluating the importance of any evidence. Your notes are not evidence, and are

by no means a complete outline of the proceedings or a list of the highlights of the trial. Above all,

your memory should be the greatest asset when it comes time to deliberate and render a decision

in this case.




                                                  14
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 15 of 52 PageID #: 21195




                  INSTRUCTION 1.10: STIPULATION OF FACT

       The parties have stipulated that certain facts are true, and those stipulations have been read

to you during this trial. You must therefore treat these facts has having been proved for the

purposes of this case.




                                                 15
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 16 of 52 PageID #: 21196



                      INSTRUCTION 1.11: USE OF DEPOSITIONS

           Depositions were taken in this case and certain depositions have been presented to you by

a video and/or by reading the transcript. Deposition testimony is entitled to the same consideration

and is to be judged, insofar as possible, in the same way as if the witness had been present to

testify.

           Do not place any significance on the behavior or tone of voice of any person reading the

questions or answers from written deposition transcripts.




                                                   16
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 17 of 52 PageID #: 21197




                  2. OVERVIEW OF TRADEMARK LAW
            INSTRUCTION 2.1: DEFINITION OF "TRADEMARK"

       A trademark is a word, symbol, or device or any combination thereof used by a person or

entity to identify and distinguish his or her goods from those manufactured or sold by others and

to indicate the source of the goods. A service mark is like a trademark, but applies to services

rather than goods. For example, a trademark used to identify a retail store service provider is

considered a service mark. Trademarks and service marks can also simply be called "marks."

Sometimes all these terms -- trademarks, service marks and marks -- are used interchangeably.

       The purpose of a trademark is to prevent confusion among consumers about the source of

products or services and to permit trademark owners to show ownership of their products and

services and control their reputation. Trademarks support informed purchasing decisions and

prevent confusion among consumers about the source of products or services.




                                               17
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 18 of 52 PageID #: 21198



               INSTRUCTION2.2: OBTAINING A TRADEMARK

       A person acquires the right to exclude others from using a trademark by being the first to

use the trademark in the marketplace to indicate the source of goods or services. Rights in a

trademark are obtained only through actual and continuous commercial use of the trademark in a

market. The owner of a trademark has the right to exclude others unless the trademark has been

abandoned.

       Trademarks may be registered with the United States Patent and Trademark Office but

need not be registered to be entitled to protection under the law.




                                                 18
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 19 of 52 PageID #: 21199




                   INSTRUCTION 2.3: SECONDARY MEANING

       For ACL's family of marks claim and for HMS's common law mark claim you will be

asked to decide if a mark has "secondary meaning."

       Whether a mark has "secondary meaning" or "acquired distinctiveness" depends on the

recognition that the mark has among prospective purchasers. A mark has secondary meaning when

the public associates it with the source of the service even though the mark itself does not

distinguish the service.

       A party must establish secondary meaning in a mark at the time and place that the alleged

infringer began using the mark.

       To determine whether secondary meaning has attached to a party's common law mark, you

must consider (1) whether the extent of sales and advertising by the party has led to consumers

associating the mark with the party; (2) length of use; (3) exclusivity of use; (4) the fact of copying;

(5) customer surveys; (6) customer testimony; (7) the use of the mark in trade journals and

association with the party; (8) the size of the company; (9) the number of sales; (10) the number

of customers; and, (11) whether evidence of actual confusion exists.




                                                   19
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 20 of 52 PageID #: 21200



               INSTRUCTION 2.4: TRADEMARK REGISTRATIONS

        Once the owner of a trademark has obtained the right to exclude others from using the

trademark, the owner may obtain a certificate of registration issued by the United States Patent

and Trademark Office. Afterwards, when the owner brings an action for infringement, the owner

may rely on the registration certificate as evidence to prove the owner has the right to exclude

others from using the trademark in connection with the type of goods or services specified in the

certificate.




                                               20
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 21 of 52 PageID #: 21201




INSTRUCTION 2.5: PRESUMPTIONS ENJOYED BY REGISTRANT OF A
                                        TRADEMARK

       This case involves trademarks that are registered with the United States Patent and

Trademark Office. A federal registration entitles the registrant to three presumptions: (1) the

trademark is presumed valid; (2) the registrant is presumed to be the owner of the mark; and (3)

the registrant is presumed to have the exclusive right to use the mark nationwide in commerce in

connection with the goods and services specified in the certificate of registration.




                                                 21
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 22 of 52 PageID #: 21202



               INSTRUCTION 2.6: ASSIGNMENT OF TRADEMARKS

           A trademark symbolizes the public's confidence or goodwill in a particular product or

service. "Goodwill" is that part of the value of a business that reflects the propensity of buyers to

continue doing business with that seller because the buyer likes and/or needs what the seller is

selling.

           The owner of a trademark may transfer to another the owner's interest in the trademark,

including the right to exclude others from using the trademark, provided the trademark is

transferred along with the goodwill of the business. This transfer is called an assignment, and the

person to whom this right is transferred is called an assignee. An assignment can be of a trademark

for an entire business or for a distinct and separate part of a business.

           Following a proper assignment, the assignee steps into the shoes of the assignor, and the

assignee acquires all the legal advantages and obligations of the mark that the assignor enjoyed.




                                                  22
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 23 of 52 PageID #: 21203




                            3. "FAMILY OF MARKS"
                            INSTRUCTION 3.1: DEFINED

       A "family of marks" is a group of marks having a recognizable common characteristic,

where the marks are composed and used in such a way that the public associates not only the

individual marks, but the common characteristic of the family, with the trademark owner.




                                               23
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 24 of 52 PageID #: 21204



                 INSTRUCTION 3.2: OWNERSHIP AND VALIDITY

       A party asserting ownership of a family of marks must establish the following by a

preponderance of the evidence to demonstrate that it owns a valid and legally protectable family

of trademarks:


       (I) That they are the prior user of multiple trademarks that share a common characteristic

           (the common characteristic is known as the family surname);

       (2) That the family surname has secondary meaning and is not so commonly used in the

           trade as not to constitute a distinguishing feature of any party's mark; and

       (3) Prior to the infringer's first use of its mark, the family of marks were used in advertising

           or sales as to create common exposure to and recognition by the purchasing public such

           that the family surname is itself indicative of a common origin of goods or services or

           has otherwise developed secondary meaning.




                                                 24
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 25 of 52 PageID #: 21205




                     4. TRADEMARK INFRINGEMENT
      In this case you are being asked to decide three separate questions of trademark

infringement: (1) whether HMS's AMERICAN QUEEN STEAMBOAT COMPANY mark

infringes the AMERICAN CRUISE LINES marks; (2) whether HMS's fleet of"American" ships

(i.e. the American Empress, the American Duchess and the American Countess) infringe ACL's

family of"American" marks; and (3) whether ACL's AMERICAN EAGLE, AMERICAN

PRIDE, AMERICAN SONG, AMERICAN HARMONY, or AMERICA marks infringe HMS' s

AMERICAN QUEEN mark.




                                               25
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 26 of 52 PageID #: 21206



  INSTRUCTION 4.1: ELEMENTS OF TRADEMARK INFRINGEMENT

       To succeed on a claim for trademark infringement, the party asserting infringement must

prove the following by a preponderance of the' evidence:


           1) There is a valid and legally protectable trademark;

           2) It owns that mark; and

           3) The other party uses the mark to identify goods or services and causes a likelihood

               of confusion.




                                               26
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 27 of 52 PageID #: 21207




       INSTRUCTION 4.2: LIKELIBOOD OF CONFUSION FACTORS

       The core of a trademark infringement claim is likelihood of confusion. To establish

whether a likelihood of confusion exists, you must look to a multi-factor test. Each factor analyzes

the trademark and use by both the trademark owner and the alleged infringer to establish whether

a significant number of people who buy or use, or consider buying or using, the product or service

are likely to be confused if both parties are permitted to use their trademarks. As you consider

whether there is a likelihood of confusion, examine the following factors:


  1.   Degree of Similarity Between the Marks at Issue. In evaluating the similarity or

       dissimilarity of the respective marks, each mark must be considered as a whole. A finding

       of similarity between the respective marks cannot be based on dissection of a mark, that is,

       on only part of a mark. Although there is nothing improper in giving more or less weight

       to a particular feature of a mark, the ultimate conclusion as to the similarity or dissimilarity

       of the marks must rest on consideration of the marks in their entireties. You should consider

       the overall impression created by the marks, keeping in mind all the things that the general

        buying public will likely perceive and remember about the marks, including their

        similarities in sight, sound, and meaning, as well as designs, fonts, colors, and other

        elements.

  2.    Strength of the Trademark Being Infringed. Some trademarks are stronger than others.

        The stronger the trademark, the more protection should be given to it. A strong trademark

        is one that carries widespread, immediate recognition that one party is associated with the

        mark, and so with the product or service provided. The more the consuming public

        recognizes the owner's trademark as an indication of origin of their goods or services, the

        more likely that it is that consumers would be confused about the source of the alleged

                                                 27
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 28 of 52 PageID #: 21208



       infringer's goods or services if the alleged infringer uses a similar mark. In a crowded field

       of similar marks, each member of the crowd is relatively weak in its ability to prevent use

       by others in the crowd. Use of similar marks by others in the market at issue weighs in

       favor of finding that a mark is relatively weak and that a likelihood of confusion does not

       exist.

  3.   The Price of the Goods and the Sophistication of the Purchasers.                   The more

       sophisticated the potential buyers of the goods or services or the costlier the goods or

       services, the more careful and discriminating the potential purchaser exercising ordinary

       caution may be. They may be less likely to be confused by similarities in the trademarks at

       issue.

  4.   Evidence of Actual Confusion. If use by the alleged infringer of a similar trademark has

       led to instances of actual confusion, this strongly suggests a likelihood of confusion.

       Because proving actual confusion is difficult, relatively little showing is required on the

       part of the party attempting to prove actual confusion. However, actual confusion is not

       required for a finding of likelihood of confusion. Even if actual confusion did not occur,

       the alleged infringer's use of the trademark may still be likely to cause confusion. As you

       consider whether the trademark used by the alleged infringer is confusing, you should

       weigh any instances of actual confusion against the opportunities for such confusion. If

       the instances of actual confusion have been relatively frequent, you may find that there has

       been substantial actual confusion. If, by contrast, there is a very large volume of sales, but

       only a few isolated instances of actual confusion you may find that there has not been

       substantial actual confusion.




                                                 28
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 29 of 52 PageID #: 21209



 5.   Length of Time the Alleged Infringer Has Used the Mark Without Evidence of Actual

      Confusion. If you find that one or more marks were used for an extended period of time

      without evidence of actual confusion, it can be inferred that continued marketing will not

      lead to consumer confusion in the future.

 6.    Intent of the Alleged Infringer. Knowing use by the alleged infringer of the trademark at

       issue to identify similar services may show an intent to benefit from the reputation of the

       trademark owner - suggesting an intent to cause a likelihood of confusion. Evidence of a

       party's intentional use of another party's mark to cause confusion is not a prerequisite to

       proving infringement. However, evidence of intentional, willful and admitted adoption of

       a mark closely similar to an existing mark weighs in favor of finding a likelihood of

       confusion.

 7.    Similarity of Channels of Trade. The greater the similarity in advertising and marketing

       campaigns, the greater the likelihood of confusion. If the parties' goods or services are sold

       in the same or similar outlets, or advertised in similar media, there is a greater likelihood

       of confusion.

 8.    The Extent to Which the Targets of the Parties' Sales Efforts are the Same. If the

       parties' services are sold or offered for sale to the same or similar customers, this may

       increase the likelihood of confusion. The parties agree that their respective sales efforts

       are targeted to the same class of consumers.

 9.    Similarity of the Services. The more similar the services offered by the parties, the greater

       the likelihood of confusion.


       The weight to be given to each of these factors is up to you to determine. No particular

factor or number of factors is required to prove likelihood of confusion.


                                                29
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 30 of 52 PageID #: 21210




                                  5. ACL'S CLAIMS
       ACL brings two claims for trademark infringement against HMS. The first claim is a claim

for infringement of the AMERICAN CRUISE LINES tradename and brand marks. The second

claim is a claim for infringement of a family of "American" trademarks.




                                               30
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 31 of 52 PageID #: 21211



              INSTRUCTION 5.1: BRAND INFRINGEMENT CLAIM

      To succeed on its claim of brand mark infringement ACL must prove:


             1) That the AJ.\IBRICAN CRUISE LINES marks are valid and legally protectable;

             2) That it is the owner of the AMERICAN CRUISE LINES marks; and

             3) That HMS's use of the name AMERICAN QUEEN STEAMBOAT COMPANY

                causes a likelihood of confusion.


       In this case there is no dispute that the AMERICAN CRUISE LINES marks are valid and

legally protectable or that ACL is the owner of the AMERICAN CRUISE LINES marks. ACL

claims that there is a likelihood of confusion based on HMS' s tradename and brand mark

AMERICAN QUEEN STEAMBOAT COMPANY. HMS denies that there is a likelihood of

confusion.




                                                    31
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 32 of 52 PageID #: 21212



             INSTRUCTION 5.2: FAMILY INFRINGEMENT CLAIM

         To succeed on its claim of infringement of a family of "American" trademarks ACL must

prove:


            I) That a family of "American" trademarks is valid and legally protectable;

            2) That it is the o'W!ler of a family of"American" trademarks; and

            3) That HMS's fleet of ''American" ships (i.e. the American Empress, the American

                Duchess and the American Countess) causes a likelihood of confusion with the

                family of "American" trademarks.


         In this case ACL claims that it owns a family of "American" trademarks including vessel

name marks each containing the word "American" as the first word of the vessel name and that

HMS's use of "American" for its fleet branding and the vessel name marks AMERICAN

EMPRESS, AMERICAN DUCHESS and AMERICAN COUNTESS causes a likelihood of

confusion. HMS denies that ACL has established a valid and legally protectable family of

"American" trademarks and denies that there is a likelihood of confusion.




                                                32
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 33 of 52 PageID #: 21213




 6. HMS'S TRADEMARK INFRINGEMENT COUNTERCLAIM
       HMS brings a counterclaim for trademark infringement and unfair competition against

ACL. The claim is for infringement of the AMERICAN QUEEN marks.

       To succeed on its counterclaim of trademark infringement HMS must prove:


           1) That the AMERICAN QUEEN marks are valid and legally protectable;

           2) That it is the owner of the AMERICAN QUEEN marks; and

           3) That ACL's use of the vessel names AMERICAN EAGLE, AMERICAN PRIDE,

              AMERICAN SONG, AMERICAN HARMONY and/or AMERICA causes a

               likelihood of confusion.


       ACL disputes that the AMERICAN QUEEN marks are valid and legally protectable or that

HMS is the owner of the registered AMERICAN QUEEN marks. HMS claims that there is a

likelihood of confusion based on ACL's vessel names AMERICAN EAGLE, AMERICAN

PRIDE, AMERICAN SONG, AMERICAN HARMONY and/or AMERICA. ACL denies that

there is a likelihood of confusion based on its vessel names.




                                                33
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 34 of 52 PageID #: 21214




                    7. ACL'S AFFIRMATIVE DEFENSES
       An affirmative defense is defined as a matter asserted by a party against whom a claim or

counterclaim is made, which, assuming the claim or counterclaim to be true, constitutes a defense

to the claim.

       In this case ACL denies that HMS has asserted a valid counterclaim and ACL asserts two

affirmative defenses to that counterclaim. The first affirmative defense is that the AMERICAN

QUEEN trademark registrations were abandoned and are no longer valid. The second affirmative

defense is that the assignment of the AMERICAN QUEEN trademarks to HMS was invalid.




                                               34
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 35 of 52 PageID #: 21215



   INSTRUCTION 7.1.1: TRADEMARK ABANDONMENT~ GENERAL

       ACL asserts that the AMERICAN QUEEN trademarks have been abandoned as an

affirmative defense to HMS's trademark infringement counterclaim. ACL bears the burden of

proving this defense by clear and convincing evidence.

       An entity can lose its rights to a trademark if the trademark has been abandoned. If you

determine that the AMERICAN QUEEN registrations have been abandoned, then the registrations

can no longer be used by HMS in its counterclaim against ACL and HMS must, therefore, rely on

any unregistered or common law trademark rights to succeed on its counterclaim against A CL.




                                               35
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 36 of 52 PageID #: 21216



           INSTRUCTION 7.1.2: TRADEMARK ABANDONMENT-
                  PRESUMPTIONS AND BURDEN OF PROOF

       If a trademark is not used for three consecutive years, a presumption of abandonment is

triggered. If you find that there was a three year period of non-use of th~ AMERICAN QUEEN

trademark, then HMS must show by a preponderance of the evidence that there was an intent to

resume use of the trademark by its owner or assignee or that there was excusable non-use of the

mark during the non-use period.

       If you find there was not a three year period of non-use, then the presumption of

abandonment is not triggered, and ACL must show by clear and convincing evidence that there

was an intent not to resume use of the AMERICAN QUEEN trademark by its owner or assignee.




                                              36
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 37 of 52 PageID #: 21217




   INSTRUCTION 7.1.3: TRADEMARK ABANDONMENT - ELEMENTS

       To succeed on its abandonment defense, ACL must prove that: (1) the use of the

AMERICAN QUEEN mark was discontinued in the ordinary course of trade; and (2) with the

intent not to resume use in the reasonably foreseeable future.




                                                 37
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 38 of 52 PageID #: 21218



    INSTRUCTION 7.1.4: ABANDONMENT- ELEMENTS - NON-USE

       To prove the first element of abandonment, ACL must show that there was a period of time

when the AMERICAN QUEEN trademark was not used. Use of a mark means the genuine use of

such mark made in the ordinary course of trade, and not made merely to reserve a right in the mark.

       In this case, the booking of cruises constitutes use of a mark registered in connection with

"transporting passengers and goods by steamers."




                                                38
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 39 of 52 PageID #: 21219




  INSTRUCTION 7.1.5: ABANDONMENT- ELEMENTS - INTENT NOT
                                      TO RESUME USE

          If you find that there was a three year period of non-use, you must then consider whether

HMS has shown that there was an intent by the owner or purchaser of the AMERICAN QUEEN

trademark to resume use of the AMERICAN QUEEN trademark within a reasonable time in the

future.

          The cessation of a business does not automatically and immediately terminate rights to a

trademark. You may consider whether the non-use of the mark was due to circumstances beyond

the control of the owner, such as a bankruptcy, attempts to sell the business, or failures in the

market.

          If you find there was not a three year period of non-use, then ACL must prove that the

 owner or purchaser of the AMERICAN QUEEN trademark intended not to resume use of the

 AMERICAN QUEEN trademark. Intent not to resume may be inferred from circumstances.




                                                  39
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 40 of 52 PageID #: 21220




    INSTRUCTION 7.1.6: ABANDONMENT- RESIDUAL GOODWILL


       Intent not to resume use may be inferred from the circumstances. One circumstance you

may consider when deciding whether the AMERICAN QUEEN mark was abandoned is whether

AMERJCAN QUEEN retained residual goodwill. Residual goodwill means that a mark had a

continued, favorable association among the consuming public. If you find that there was residual

goodwill in the AMERICAN QUEEN trademark during or after the alleged period of non-use, you

may consider that fact when inferring whether Ambassadors had an intent not to resume use of the

AMERJCAN QUEEN mark.

       However, residual goodwill must be considered along with the other facts and

circumstances proved in the case. The law permits a party to abandon a mark even if that mark has

residual goodwill.




                                               40
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 41 of 52 PageID #: 21221




      INSTRUCTION 7.2: INVALID ASSIGNMENT OF TRADEMARK

       ACL asserts as an affirmative defense that the assignment of the AMERICAN QUEEN

trademarks from Ambassadors to HMS is an invalid assignment. ACL has the burden of

establishing an invalid assignment by clear and convincing evidence.

       An assignment of a trademark without goodwill is invalid. A trademark symbolizes the

public's confidence or goodwill in a product or service. Because a trademark is symbolic, it may

be transferred or assigned only to represent the transfer of goodwill connected with a particular

business and cannot be transferred separately from the goodwill of a business.

       The fact that an agreement says it assigns goodwill along with the trademark is insufficient

to demonstrate that goodwill has been transferred.

       Even if the agreement does not expressly include goodwill as being transferred, if you

determine that HMS is providing services that are substantially similar in nature and quality to

those services previously provided under the AMERICAN QUEEN trademarks by Ambassadors

then you must find that the AMERICAN QUEEN trademarks were properly assigned to HMS.




                                                41
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 42 of 52 PageID #: 21222




           8. UNREGISTERED OR COMMON LAW MARK
    If you find that the AMERICAN QUEEN mark was abandoned or improperly assigned, you

must consider HMS's infringement counterclaim based on its unregistered marks. To do so, you

must determine whether HMS has rights in an unregistered mark.




                                             42
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 43 of 52 PageID #: 21223



   INSTRUCTION 8.1: RIGHTS IN UNREGISTERED TRADEMARKS -
                                         OWNERSHIP

       Trademark rights in unregistered marks are acquired through adoption and actual

continuous use of a mark in a market. Use in a market is determined by market penetration,

significant enough to show clear entitlement for protection.

       To determine whether the market penetration of a trademark in an area is sufficient to

warrant protection of a mark, you must consider (1) the volume of sales of the trademarked good

or service; (2) the growth trends (both positive and negative) in the area; (3) the number of persons

actually purchasing the good or service in relation to the potential number of customers; and (4)

the an1ount of advertising of the product or service in the area.




                                                  43
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 44 of 52 PageID #: 21224



   INSTRUCTION 8.2: RIGHTS IN UNREGISTERED TRADEMARKS -
                                         VALIDITY

       Unregistered trademarks can be valid and provide the trademark owner with the exclusive

right to use that mark. To establish ownership of an unregistered trademark, the party asserting

rights must prove by a preponderance of the evidence that the mark is valid.

       For HMS to establish it has rights in a valid common law AMERICAN QUEEN mark it

must prove by a preponderance of the evidence that AMERICAN QUEEN has secondary meaning.




                                                44             )
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 45 of 52 PageID #: 21225




              9. WILLFUL TRADEMARK INFRINGEMENT
       If you find that either party has infringed the other's trademark, then you must also

determine whether the party asserting infringement has proven by clear and convincing evidence

that the infringement was willful.

       An infringer has acted willfully if the infringer knew it was infringing the trademark at

issue or if it acted with indifference to the trademark rights of the other party. A party that acts

with an intention to benefit from the goodwill or reputation of another acts willfully. Infringement

is not willful if the alleged infringer reasonably believed that its use of the mark at issue was not

infringing.




                                                 45
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 46 of 52 PageID #: 21226




                        10. DISGORGEMENT OF PROFITS
     INSTRUCTION 10.1: WHEN TO CONSIDERDISGORGEMENT OF
                                            PROFITS

          If you decide that ACL has not established trademark infringement as to its claims, then

you should not consider the question of disgorgement of profits as to any claim it has not

 established.

          If you decide that HMS has not established trademark infringement or that one of ACL's

 affirmative defenses applies, then you should not consider disgorgement of profits as to that

 claim.




                                                  46
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 47 of 52 PageID #: 21227



             INSTRUCTION 10.2: DISGORGEMENT OF PROFITS

       A trademark owner may recover an infringer's profits attributable to the infringement.

Profit is determined by deducting expenses from gross revenue. Gross revenue is all the

money the infringer received due to its use of the trademarks in question. The trademark

owner is required only to prove the infringer's gross revenue. The infringer is required to

prove any expenses that it argues should be deducted in determining its profits. A trademark

owner is entitled to recover the infringer's total profits from its use of the trademarks in

question, unless the infringer proves that a portion of the profit is due to factors other than the

use of the trademarks in question.




                                                47
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 48 of 52 PageID #: 21228



             11. FINAL INSTRUCTIONS AND REMINDERS
           INSTRUCTION 11.1: DELIBERATIONS AND VERDICT-
                                      INTRODUCTION

       That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence. Now let me finish up by explaining some things about your deliberations

in the jury room, and your possible verdicts.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

each other about the case. If you have any questions or messages, you must write them down on

a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

asked, so it may talce me some time to get back to you. Any questions or messages normally

should be sent to me through your foreperson, who by custom of this Court is juror No. 1.

       One more thing about messages. Do not ever write down or tell anyone how you stand on

your votes. For example, do not write do'Nll or tell anyone that you are split 4-4, or 6-2, or whatever

your vote happens to be. That should stay secret until you are fmished.




                                                  48
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 49 of 52 PageID #: 21229



                  INSTRUCTION 11.2: UNANIMOUS VERDICT

       Your verdict must represent the considered judgment of each juror. For you as a jury to

return a verdict, it is necessary that each juror agree to the verdict. Your verdict must be

unanimous.

       It is your duty, as jurors, to consult with one another and to deliberate with a view towards

reaching an agreement, if you can do so consistent with your individual judgment. Each of you

must decide the case for yourself, but do so only after an impartial consideration of the evidence

with your fellow jurors. During your deliberations, do not hesitate to reexamine your own views

and change your opinion, if convinced it is erroneous. But do not surrender your honest conviction

as to the weight or effect of evidence solely because of the opinion of your fellow jurors, or for the

purpose of returning a verdict. Remember at all times that you are not partisans. You are judges

of the facts. Your sole interest is to seek the truth from the evidence in the case.


       A form of verdict has been prepared for you. You will take this form to the jury room and

when you have reached unanimous agreement as to your verdict, you will have your foreperson

fill in, date and sign the form. You will then return to the courtroom and your foreperson will give

your verdict.




                                                  49
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 50 of 52 PageID #: 21230



                  INSTRUCTION 11.3: DUTY TO DELIBERATE

       Now that all the evidence is in and the arguments are completed, you are free to talk about

the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

carefully and respectfully to each other's views, and keep an open mind as you listen to what your

fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

your mind if you are convinced that other jurors are right and that your original position was wrong.

        But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that-your own vote. It is important

for you to reach unanimous agreement, but only if you can do so honestly and in good conscience .

       . No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So you should all feel free to speak your minds.

        Listen carefully to what the other jurors have to say, and then decide for yourself




                                                  50
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 51 of 52 PageID #: 21231



                        INSTRUCTION 11.4: SOCIAL MEDIA

       During your deliberations, you must not communicate with or provide any information to

anyone by any means about this case. You may not use any electronic device or media, such as

the telephone, a cell phone, smart phone, iPhone, blackberry or computer, the internet, any internet

service, any text or instant messaging service, any internet chat room, blog, or website such as

Facebook, Myspace, Linkedln, YouTube or Twitter, to communicate to anyone any infonnation

about this case or to conduct any research about this case until I accept your verdict. In other

words, you cannot talk to anyone on the phone, correspond with anyone, or electronically

communicate with anyone about this case. You can only discuss the case in the jury room with

your fellow jurors during deliberations.




                                                 51
Case 1:13-cv-00324-RGA Document 340 Filed 01/15/19 Page 52 of 52 PageID #: 21232



                              '
                INSTRUCTION 11.5: COURT HAS NO OPINION

       Let me finish up by repeating something that I said to you earlier. Nothing that I have

said or done during this trial was meant to influence your decision in any way. You must decide

the case yourselves based on the evidence presented.




                                               52
